Citation Nr: 1112629	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10-22 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1942 to January 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2010, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  His representative also submitted a waiver of RO jurisdiction of such evidence in January 2011.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

The Veteran was scheduled to testify at a Central Office hearing before the Board in January 2011, but cancelled the hearing and did not request to be rescheduled.  Therefore, the Veteran's request for a hearing on his appeal is considered withdrawn and no further action is necessary.  38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is causally related to noise exposure during active service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Regarding the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2010).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

Factual Background

A July 1942 service enlistment examination report showed normal hearing in each ear at 15/15.  The Veteran's January 1946 service separation examination report noted that there were no diseases or defects in his ears, listing each ear as 20/20 on coin click testing. 

Service personnel records detailed that the Veteran was on active duty in the United States Marine Corps (USMC) from July 1942 to January 1946, satisfactorily completing a three month course in the Quartermaster School in December 1942.  His military specialties were classified as Quartermaster Supply Man and Small Boat Crewman.  Records showed that his various assigned units participated in the 1st Marine Division's maneuvers at Guadalcanal Island from August to September 1944 as well as made a successful landing on enemy held Peleliu Island on September 15, 1944, during active service.  A Report on Fitness of Noncommissioned Officers of the USMC dated in 1944 listed the Veteran's regular duties as General Duty, Quartermaster Section, Field. 

Post-service private treatment records dated in October 2005 showed complaints of bilateral difficulty with hearing and wearing hearing aids.  Additional treatment records dated in September 2007 and March 2009 detailed findings of sensorineural hearing loss, cerumen impaction, and otitis externa. 

The Veteran has submitted private audiograms from Beltone and Advanced Hearing & Balance Center dated in May 2003, September 2008, and March 2009, which included audiometric findings of puretone hearing threshold levels that are shown in graphic form instead of numeric form.  However, the results clearly document decreased hearing acuity and show that the criteria for impaired hearing under 38 C.F.R. § 3.385 have been met.  In the September 2008 report, the examiner, G. A., H.I.S., noted that this type of loss in high frequencies could have been caused by noise exposure, including gunfire and cannon fire.  It was further indicated that the Veteran complained of ringing in his ears. 

In a May 2009 VA audiological examination report, the Veteran complained of suffering from sudden hearing loss with ear pain and bleeding in 1943 after having 105 Howitzers fire directly over his head.  He reported that his hearing never returned to normal after that incident and that he had worn hearing aids since 1946.  He denied a family history of hearing loss and occupational noise exposure.  The examiner noted that his history was positive for military noise exposure without hearing protection.  The Veteran detailed recreational noise exposure from hunting with use of hearing protection.  

The Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 65, 65, 80, 90, and 100 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 55, 65, 80, 75, and 95 decibels.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 86 percent in the left ear.  After reviewing the claims file and conducting the examination, the examiner, an audiologist, opined that reported tinnitus was as least as likely as not a symptom associated with hearing loss.  She further opined that it was not possible for her to state whether or not current hearing loss was related to military service without resorting to mere speculation.  She cited to the Handbook of Standard Procedures and Best Practices for Audiology - Compensation and Pension Examinations, which indicated that whispered voice tests were noted to be insensitive to high frequency hearing loss (the type of hearing loss most commonly caused by noise exposure) and were not reliable evidence of normal hearing or hearing impairment. 

VA treatment records dated from 2008 to 2009 reflected that the Veteran had a history of hearing deficits.  VA audiology consult notes dated in May and June 2009 revealed that the Veteran was seen for a hearing aid evaluation and fittings. 

In multiple written statements of record, the Veteran asserted that he had suffered from hearing loss and tinnitus since active service.  He contended that his in-service duties exposed him to loud noises from artillery and gunfire, to include a specific bilateral ear injury with hearing loss during the invasion of Peleliu Island in September 1944.  He has also repeatedly indicated that that he got his first set of hearing aids in the late 1940s/early 1950s. 

Analysis

As an initial matter, the Board notes that the post-service VA and private examination results dated from 2003 to 2009 did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Findings of tinnitus were also noted in the May 2009 VA examination report.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented military specialties and unit assignments during his period of active duty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss and tinnitus.  Accordingly, Shedden element (2) is satisfied as to these claims.
 
A finding of a nexus between the Veteran's current bilateral hearing loss or tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3).

As an initial matter, the examiner, G. A., H.I.S., noted in her September 2008 private audiogram report that the Veteran's type of hearing loss in high frequencies could have been caused by noise exposure, including gunfire and cannon fire.  However, the Board finds that the examiner's use of the phrase "could have been caused" renders her opinion speculative and general as well as diminishes the probative value of the statement.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

The Board has also considered the May 2009 VA examiner's statements that she could not render an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  In this regard, the United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the VA examiner's opinion, or lack thereof, to be of little probative value.

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Board observes that hearing loss and tinnitus are subjective and the type of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds the Veteran's consistent assertions concerning in-service noise exposure, hearing loss, and tinnitus as well as continuity of such symptomatology since service to be credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

In view of the totality of the evidence, including the Veteran's documented in-service duty assignments, the acknowledged in-service noise exposure, current findings of bilateral hearing loss and tinnitus, and credible lay assertions of in-service bilateral hearing loss and tinnitus, continuity of hearing loss symptomatology, and contentions that the claimed disorders are casually related to conceded in-service noise exposure, the Board finds that bilateral hearing loss and tinnitus are causally related to noise exposure during active service. 

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  Finally, in the May 2009 VA examination report, the examiner specifically noted that the Veteran's reported tinnitus was as least as likely as not a symptom associated with hearing loss.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss and for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


